DETAILED ACTION

Status of Claims
Claims 22-27, 32-42, 44-45 is/are pending.
Claims 22-27, 32-42, 44-45 is/are rejected.
Claims 1-21, 28-31, 43 have been cancelled by Applicant.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/12/2020 has been entered in accordance with the RCE filed 12/11/2020.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.



Claims 22-27, 32-42, 44-45 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over:
YAMAMOTO ET AL (US 2004/0014883),
in view of LORCKS ET AL (US 6,096,809),
and in view of HAYES (US 2005/0027098),
and in view of EL-AFANDI ET AL (US 5,849,401),
 	and in view of ULLMANN’S ENCYCLOPEDIA OF INDUSTRIAL 
CHEMISTRY (ULLMANN’S 1998),
and in view of JOLLIFFE (US 5,429,785) or KONG (US 2003/0039775),
and in view of SUZUKI (US 4,151,245).
	YAMAMOTO ET AL discloses a process of forming oriented biodegradable polyester films with typical thicknesses of 8-1000 microns, wherein the oriented biodegradable films are formed by conventional film forming methods (e.g., but not limited to, blown film extrusion utilizing a bubble, etc.), followed by monoaxial or biaxial stretching at typical stretch ratios of 1:2 to 1:10 in the longitudinal direction (and 1:2.5 to 1:10 in the transverse direction) at  (entire document, e.g., paragraph 0017, 0019, 0026-0027, 0034-0069, 0143-0144, 0149-0156, 0159-0161, etc.)  
 	LORCKS ET AL discloses that it is well known in the art to form biodegradable blends comprising aliphatic-aromatic polyesters (e.g., derived from terephthalic acid, adipic acid and/or sebacic acid, and 1,4-butanediol; etc.) and starch, wherein the blends further contain plasticizers (e.g., glycerol, sorbitol, etc.), wherein the blends are suitable for forming films (e.g., via film blowing, etc.) in order to form readily processed, biodegradable, economically attractive film products from biorenewable resources. The reference further discloses that biodegradable films formed from such polyester/starch blends are useful in packaging or agricultural applications, as well as known hygiene and/or medical applications. (line 24-58, col. 2; line 58, col. 2 to line 34, col. 4; line 12, col. 6 to line 30, col. 6; line 35-68, col. 11; claim 1; etc.) 
	HAYES ‘098 discloses that it is well known in the art that blown film process(es) have well recognized benefits (e.g., ease of changing film width and thickness, elimination of edge 
	EL-AFANDI ET AL ‘401 provides evidence that blown film processes (e.g., double bubble processes wherein the film is formed by inflation, cooled, then stretched again at temperatures above the Tg, etc.) are capable of producing relatively thin (e.g., between 1-3 mil) biodegradable films comprising aliphatic-aromatic copolyesters and therefore blown biodegradable polyester-based films are not limited to thicknesses of 4 mils or more. (line 6-16, col. 5; line 50-63, etc.)
	ULLMANN’S 1998 discloses that it is well known in the art that stretching or orientation of polymeric films generally increases the ultimate strength and modulus of elasticity. (section 2.3, etc.)
	JOLLIFFE discloses that it is well known in the art that stretching a thermoplastic film (e.g., polyester, etc.) typically improves various physical properties, including tensile strength and modulus of elasticity. (line 21-14, col. 1; etc.)
	KONG ‘775 discloses that it is well known in the art that biaxially stretching a biodegradable polyester-type film typically improves a variety of physical properties (e.g., tensile strength, flex-crack resistance, tear strength, elongation, impact strength, cold strength, etc.) compared to non-oriented films. (paragraph 0060, etc.)
but not limited to, as low as 40 ºC). (line 13-21, col. 1; line 5-23, col. 3; line 17-18, col. 6; etc.)
	Regarding claims 22-27, 32-33, 36-41, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form known economical biodegradable blends comprising aliphatic-aromatic polyesters and starch as suggested in LORCKS ET AL into oriented biodegradable films via known film blowing processes, and stretch the resulting films as low as 0°C (in particular, 20-60°C), with the stretching temperature generally being above the Tg of the film, in accordance with YAMAMOTO ET AL in order to form useful biodegradable films for packaging and other applications.  
	Further regarding claims 22-27, 32-33, 36-41, one of ordinary skill in the art would have utilized well known methods of forming oriented films (e.g., forming a film by bubble blowing methods, quenching or cooling the film, followed by stretching the film in one or more directions at temperatures above the Tg of the film as suggested in HAYES ‘098 and EL-AFANDI ET AL ‘401) to form relatively thin oriented biodegradable films in accordance with YAMAMOTO ET AL depending on availability of pre-existing equipment and other well recognized manufacturing considerations (e.g., ease of modifying the dimensions and thickness of the films for specific applications, reduction of waste from edge effects typically associated with flat film production methods, etc.) as suggested in HAYES ‘098 and EL-AFANDI ET AL ‘401.
 	Further regarding 22, 25-26, 42, for aliphatic-aromatic copolyesters and starch blends with low Tg values (e.g., less than 0ºC), one of ordinary skill in the art would have stretched said 
 	Further regarding claim 22, 42, since: (i) ULLMANN’S 1998 and JOLLIFFE and KONG ‘775 and HAYES ‘098 individually or cumulatively disclose that it is well known in the art that stretching polymeric films generally improves the tensile strength of the film; (ii) SUZUKI ‘245 discloses that increased tensile strength associated with molecular orientation can be obtained using “cold” stretching (i.e., at temperatures substantially below the melting point or softening point of a polymeric film); and (iii) LORCKS ET AL and YAMAMOTO ET AL do not require the presence of void-creating fillers or other additives which might reduce a film’s tensile properties upon stretching); the Examiner has reason to believe that biodegradable films formed from aliphatic-aromatic polyesters and starch blends as suggested in LORCKS ET AL which are oriented in accordance with YAMAMOTO ET AL (i.e., stretched at temperatures as low as 0°C (in particular, 20-60°C) and typical stretch ratios of 1:2 to 1:10 in the longitudinal and/or transverse direction(s) so as to induce molecular orientation) would generally exhibit at least some degree of increase or improvement in tensile strength properties (e.g., ultimate tensile strength, yield strength, etc.) compared to the same films which are non-oriented as recited in claims 22, 42; therefore the Examiner has basis for shifting the burden of proof to applicant as in In re Fitzgerald et al., 205 USPQ 594.
	Further regarding claim 26, where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. prime facie case of obviousness exists where the claimed range do not exactly overlap with the range disclosed in the prior art, but are close. (see MPEP 2144.05 (I))  YAMAMOTO ET AL discloses stretching temperatures as low as 0ºC (preferably at low as 20ºC), with the stretching temperature typically being above the Tg of the film.  Additionally, the non-limiting example of a post-film-formation process in YAMAMOTO ET AL discloses stretching at temperature as low as 30ºC, which overlaps with the upper endpoint of 30ºC recited in claim 26.  
	Regarding claim 34, it is well known in the art that films formed by film blowing via a bubble typically are tubular.
 	Regarding claim 35, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine layers comprising aliphatic-aromatic polyester / starch blends in accordance with YAMAMOTO ET AL with other biodegradable film layers as additional starch-based layers in order to obtain combinations of biodegradability, mechanical, and/or other physical properties which can be readily tailored for specific applications.
	Regarding claim 36, one of ordinary skill in the art would have fed a cooled blown film directly (i.e., in-line) into the stretching process in order to reduce unnecessary film handling (e.g., winding, etc.) and storage. 
	Further regarding claims 42, 44-45, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate effective amounts of known additives such as plasticizers as suggested in LORCKS ET AL in order to improve processibility.

Claims 34-35 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over:
YAMAMOTO ET AL (US 2004/0014883), in view of LORCKS ET AL (US 6,096,809), and in view of HAYES (US 2005/0027098), and in view of EL-AFANDI ET AL (US 5,849,401), and in view of ULLMANN’S ENCYCLOPEDIA OF INDUSTRIAL CHEMISTRY (ULLMANN’S 1998), and in view of JOLLIFFE (US 5,429,785) or KONG (US 2003/0039775), and in view of SUZUKI (US 4,151,245).
 	as applied to claim 22 above,
and further in view of WNUK ET AL (US 5,391,423).	
 	WNUK ET AL ‘423 discloses that it is well known in the art to utilize conventional film forming methods such as blown film extrusion (via bubble film blowing) methods to form single layer and multilayer biodegradable films comprising biodegradable aliphatic-aromatic copolyester and starch materials. WNUK ET AL ‘423 further discloses that the films produced by bubble blowing processes are typically in tubular form. WNUK ET AL ‘423 further discloses that it is well known in the art to form laminates from layers of different biodegradable polymers (e.g., aliphatic-aromatic polyesters, starch, etc.) in order to obtain films with desirable combinations of biodegradability, mechanical, and/or other physical properties for various articles (e.g., diapers, packaging film, etc.). WNUK ET AL ‘423 further discloses that it is well known in the art to utilize biodegradable films in a variety of hygiene, medical, and/or packaging (e.g., bags, etc.) applications.  (line 9-16, col. 1; line 40, col. 5 to line 43, col. 6; line 45, col. 6 to line 30, col. 7; line 4, col. 14 to line 25, col. 15; line 55, col. 16, to line 10, col. 17; line 41, col. 22 to line 15, col. 23; etc.) 
 	Regarding claims 34-35, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine layers comprising aliphatic-aromatic polyester / starch blends in accordance with YAMAMOTO ET AL with other biodegradable film layers as .

Response to Arguments
Applicant’s arguments filed 11/12/2020 and entered 12/11/2020 have been considered but are moot because of the new grounds of rejection necessitated by the Claim Amendments filed 11/12/2020 and entered 12/11/2020.  In particular, the newly cited ULLMANN’S 1998 and JOLLIFFE and KONG ‘775 and SUZUKI ‘245 individually or cumulatively provide evidence that it is well known in the art that stretching polymeric films to induce molecular orientation typically results in improvements in tensile properties (e.g., tensile strength).  Therefore, the Examiner has a reasonable basis for asserting that biodegradable films formed from aliphatic-aromatic polyesters and starch blends as suggested in LORCKS ET AL (which are not required to contain void-creating fillers or other additives known to weaken polymeric films upon stretching) which are oriented in accordance with the known method of YAMAMOTO ET AL would generally exhibit an increase in ultimate tensile strength and yield strength compared to non-oriented films of the identical composition, and therefore meeting the newly added functional limitations in claims 22, 42.
 	Applicant has not provided objective evidence that biodegradable films formed from aliphatic-aromatic polyesters and starch blends as suggested by LORCKS ET AL which are oriented via known methods (e.g., in accordance with YAMAMOTO ET AL, stretching at temperatures as low as 0°C (in particular, 20-60°C) and typical stretch ratios of 1:2 to 1:10 in the longitudinal and/or transverse direction(s) so as to induce molecular orientation) would not 
 	In view of the newly cited references and their evidence with respect to the general expectations and understanding of one of ordinary skill in the art as to the effect of molecular orientation on the tensile properties of a polymeric film, if Applicant chooses to argue that the claimed increases in ultimate tensile strength and yield strength are unexpected and/or unpredictable properties that can only be obtained using the claimed method, the Examiner again cautions the Applicant that such arguments may raise issues with respect to scope of enablement under 35 U.S.C. 112, first paragraph.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 	STRUTZEL ET AL (US 4,243,724) and CHANG ET AL (US 5,258,422) and HAYES (US 2002/0115817) and KHANARIAN ET AL (US 5,958,581) and DELISIO ET AL (US 2002/0122952) provide evidence that stretching or orienting polymeric films is typically expected to result in an increase in the tensile strength of said polymeric films.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivian Chen whose telephone number is (571) 272-1506.  The examiner can normally be reached on Monday through Thursday from 8:30 AM to 6 PM.  The examiner can also be reached on alternate Fridays.   
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
 	The General Information telephone number for Technology Center 1700 is (571) 272-1700.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

March 13, 2021

/Vivian Chen/
Primary Examiner, Art Unit 1787